Case 2:19-cv-08035-GW-SS Document 49 Filed 08/03/20 Page 1 of 1 Page ID #:520



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RICHARD NAKAI,                         Case No. CV 19-8035-GW-SSx

  12                       Plaintiff,

  13          v.                                 ORDER TO DISMISS WITHOUT
                                                 PREJUDICE
  14    CHARTER COMMUNICATIONS,
        INC., et al.,
  15
                           Defendants.
  16

  17

  18
             Based upon the Plaintiff’s Notice of Voluntary Dismissal [48], it is hereby
  19
       ORDERED that this action is dismissed without prejudice in its entirety.
  20
             IT IS SO ORDERED.
  21

  22
       Dated: August 3, 2020
  23
                                             _________________________________
  24
                                             HON. GEORGE H. WU,
  25                                         UNITED STATES DISTRICT JUDGE
  26

  27

  28
